Title: From Thomas Jefferson to Reuben Lewis, 26 October 1806
From: Jefferson, Thomas
To: Lewis, Reuben


                        
                            Sir
                            
                            Washington Oct. 26. 06. 
                        
                        If capt Lewis be not already with you, I have the pleasure to inform you of his safe arrival at St. Louis,
                            & that you may expect every hour to see him in Albemarle. in this confidence I take the liberty of putting a letter to
                            him under your cover & salute you with esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    